DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 20160307553 A1).
Regarding claim 1, Yu discloses a method of displaying drum-strike characteristics (Abstract: “ … and control the display to display the visual feedback corresponding to the beat determined to be performed”; also see para. 0066-0067, 0181), the method comprising: displaying in a first color (e.g., red color, see para. 0187) a virtual image of a drum (e.g., the LED 1410 around the left pad in Fig. 14. Note, the term “virtual” is given a broad interpretation, e.g., “almost or nearly as described, but not completely or according to strict definition”, or “almost a particular thing or quality”; a virtual image (as opposed to a real image) often refers to an image produced by an optical system; as such, the light emitted from the LED 1410 or 1420, in combination with the areas of the drum pad as shown in Fig. 14 of Yu, does produce a virtual image, i.e., a virtual visual representation of the external form of a drum) associated with a physical drum pad on a display (para. 0066-0067, 0187); receiving strike velocity information of a strike on a zone area of the physical drum pad (para. 0012-0013; note, under a broadest reasonable interpretation to the claim, the signal indicating an intensity of the strike/beat/touch detected by the acceleration sensor as taught by Yu reads on the term “strike velocity information”; Applicant is further reminded that, according to the Newton’s laws of motion, an applied force, in this case the intensity of a strike, exerted on a drum pad by an object in motion is proportional to the acceleration of that object, wherein the acceleration includes velocity information, i.e. the change in the velocity in a time interval, divided by the time interval), and changing the first color on a first portion of the virtual image to a second color (e.g., green color), wherein the second color is determined by the strike velocity information of the strike on the zone area of the physical drum pad (para. 0187, 0191-0192).  
	Regarding claim 3, Yu discloses: wherein the first portion of the virtual image is changed (e.g., via adjusting at least one among brightness, color, and a light-emitting pattern of the LED) according to a magnitude of the strike velocity information of the strike on the zone area on the physical drum pad (para. 0186).
	Regarding claim 4, Yu discloses: wherein the second color represents when a magnitude of the strike velocity information of the strike is at a maximum (para. 0077-0079). 
	Regarding claim 7, Yu discloses the claimed invention (see discussion for claim 1 above).
Regarding claim 8, Yu discloses: the electronic-drum module of claim 7, in combination with one or more physical electronic-drum pads to which the electronic-drum module is operatively coupled (col. 0190-0196).  
Regarding claims 10-11, 14-15 and 17-18, Yu discloses the claimed invention (see discussion for claims 1, 3 and 4 above).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 5-6, 9, 12-13, 16 and 19-20,  are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.
	Regarding claims 2, 9 and 16, Yu does not mention explicitly: wherein the second color is a different tint, tone, hue or shade of the first color. 
However, because the feature in question does not specify any particular function or benefit of the claimed improvement, it is deemed that such limitation of the second color relates merely to non-functional descriptive material which is not functionally related to the method/process as claimed but useful and intelligible only to the human mind. As such the Examiner does not afford any patentable weight to the claimed second color. See MPEP 2111.05.
Regarding claims 5, 12 and 19, Yu does not mention explicitly but renders it obvious: displaying a second portion (e.g., 1420 in Fig. 14) of the virtual image in the first color (e.g., in response to a right pad being beaten by the user’s right hand with increased intensity) while simultaneously displaying the first portion (e.g., 1410) of the virtual image in the second color (e.g., the intensity of the beat on the right pad is increased while the intensity of the beat on the left pad is decreased), following receiving the drum-strike velocity information (para. 0183-0187).  
Regarding claims 6, 13 and 20, Yu does not mention explicitly but renders it obvious: displaying a color gradient (e.g., a contrast) on the virtual image from the second color to the first color between the first portion (e.g., the left pad) of the drum and the second portion (e.g., the right pad) of the drum (see discussion for claim 5, 12 or 19 above).  

Response to Arguments
6.	Applicant's arguments received 09/16/2022 have been considered but they are not persuasive.
	Applicant argues that “A physical LED ring 1410 or LED bar 1430 is not a virtual entity, it is physical. Nor do either LED ring 1470 or LED bar 1430 look like a drum. Most importantly, neither are a virtual image of a drum displayed on a display” (REMARK, p.6). The Examiner respectfully disagrees.
The Examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With these principles in mind, the Examiner asserts that Yu does disclose or teach a method of displaying drum-strike characteristics comprising: displaying a virtual image of a drum. Specifically, the Examiner gives a broad interpretation to the term “virtual”: e.g., “almost or nearly as described, but not completely or according to strict definition”, or “almost a particular thing or quality”, and interprets the term “virtual image” as to be: (a) any developed or undeveloped photograph, picture, film, or video; (b) any digital or computer image, picture, film, or video made by any means, including those transmitted by any means, even if not stored in a permanent format. In particular, the Examiner maintains that it is commonly known in the art a virtual image (as opposed to a real image) often refers to an image (i.e., a representation of the external form of a person or thing in art) produced by an optical system. As such, the light emitted from the LED 1410 or 1420, in combination with the areas of the drum pad as shown in Fig. 14 of Yu, does form a virtual image (i.e., a virtual visual representation of the external form of) a drum, associated with a physical drum pad, on a display (para. 0066-0067, 0186-0188).
Regarding claims 2, 9 and 16, Applicant argues that “… a displayed color or its respective characteristics vary are not printed subject matter. Each of the independent claims recite “changing the first color on a first portion of the virtual image to a second color, wherein the second color is determined by the strike velocity information of the strike.” As such, a different tint, tone, hue or shade of the second color is capable of providing information to the viewer regarding the characteristics of the strike on the physical drum.” The Examiner respectfully disagrees.
It is well-known that the three essential parameters hue, saturation, and brightness can be thought of as defining a color space wherein vary of tint, tone, hue or shade values can produce differences in color. In the instant case, with the broadest reasonable interpretation to the claim language, claims 2, 9 and 16 merely recite differentiating the second color from the first color by means of a different tint, tone, hue or shade of the first color. The claims, however, do not specify exactly how a different tint, tone, hue or shade each works distinctively to influence the user, thus further limits the function of said second color with particularly improved benefit. Therefore, the Examiner asserts that claims 2, 9 and 16 merely recite descriptive material per se that is likewise nonstatutory subject matter under § 101. According to MPEP § 2106.01, descriptive material can be characterized as either "functional" or "non-functional." Reciting either type of descriptive material per se, however, is nonstatutory. See In re Warmerdam, 33 F.3d 1354, 1360-61 (Fed. Cir. 1994); see also MPEP § 2106.01 (discussing functional and non-functional descriptive material when claimed as descriptive material per se). While the MPEP discusses functional and non-functional descriptive material in the context of computer-related subject matter, the fundamental legal principles articulated in this discussion are by no means limited to computer-related inventions. Indeed, these principles are consistent with those articulated with respect to printed matter generally. Accordingly, the Examiner maintains that the additional limitation to the second color recited in claims 2, 9 and 16 is treated as non-functional descriptive material which is not functionally related to the method/process as claimed but useful and intelligible only to the human mind.
The rest of the Applicant’s arguments are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837